GIERKE, Judge, with whom Judge COX joins
(concurring in part and in the result):
I would affirm the decision of the Court of Military Review for the reasons recited in their opinion. 34 MJ 1232 (1992). I part company with Senior Judge Everett’s majority opinion insofar as it implies that notice to the defense and an opportunity to demand immediate trial are part of the determination whether the Government has demonstrated good cause for delaying a trial.
In United States v. McCallister, 27 MJ 138 (CMA 1988), this Court abolished the demand prong of United States v. Burton, 21 USCMA 112, 44 CMR 166 (1971); and in United States v. Kossman, 38 MJ 258 (CMA 1993), we abandoned the Burton 90-day presumption. Accordingly, notice to *481the defense and an opportunity to demand immediate trial are not relevant to the certified issue. The only question is whether the Court of Military Review erred by substituting its judgment for the military judge’s on the speedy-trial issue. While our Court is limited to questions of law, Art. 67(c), Uniform Code of Military Justice, 10 USC § 867(c)(1989), the Court of Military Review is vested with broad fact-finding power and plenary de novo power of review on questions of law. Art. 66(c), UCMJ, 10 USC § 866(c); see United States v. Cole, 31 MJ 270 (CMA 1990).
I am satisfied that the decision is factually supportable on the basis of the evidence of record, based on correct legal principles, and within the court’s authority. Accordingly, I concur in affirming the decision of the court below dismissing the charges.